Citation Nr: 0510870	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  00-03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for a scar from excision 
of a lipoma, left abdominal wall, on appeal from the initial 
award of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1973 to March 
1983.

This appeal is from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), acting as the agency of original 
jurisdiction (AOJ) in this case.  The decision implemented an 
August 1999 order of the Board of Veterans' Appeals (Board), 
which granted service connection for the lipoma excision 
scar.  The veteran appealed from the initial disability 
rating.

The Board remanded the case in September 2003 for a VA 
examination of the veteran to obtain a medical report 
responsive to new rating criteria promulgated while the 
appeal has been pending.  The examination was done, and the 
claim is returned to the Board.

In multiple statements received from April 2004 to February 
2005, the appellant appears to have raised multiple service 
connection claims including gastrointestinal residuals of his 
lipoma excision other than a scar, multiple joint complaints, 
and psychiatric complaints, some of which may be subject to 
prior VA decisions.  These matters are referred to the AOJ 
for appropriate action.


FINDING OF FACT

A stable, superficial, nonadherent scar on or near the left 
groin from a lipoma excision occupies an area of 
approximately 1.524 square centimeters, is not adherent to 
underlying tissue, effects no limitation of function of any 
body part, and is asymptomatic.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for a scar, 
residuals of removal of a lipoma from the left abdominal 
wall, are not and have not been met from the effective date 
of service connection to the present.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002); 
38 C.F.R. § 4.118, Diagnostic Code 7802 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In review of VA disability ratings, the Board considers all 
of the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of a disability under consideration that would 
require that any higher rating be effective for less than the 
entire period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate rating.

The veteran had surgical removal of a lipoma of the left 
abdominal wall in service, In November 1979.  The available 
service and post-service medical records from November 1979 
to the present show the scar to be asymptomatic.

VA outpatient records from April 1996, the earliest of 
record, to June 2003 include one complaint of left lower 
abdominal pain, in April 1997, but the treatment record does 
not identify it as related to a scar.  The dearth of evidence 
of symptoms related to the scar, ever, by any medical 
practitioner is persuasive that the scar does not disable the 
veteran.

On two VA examinations in January 1998 examiners found the 
scar to be about 2 1/2 inches long, slightly dark from keloid 
formation, and otherwise asymptomatic.  The veteran reported 
occasional abdominal cramps and shooting pains in the area 
from which the lipoma was removed.  Both examiners opined 
that they did not know how the complaints could be related to 
the scar.  The examiners' opinions are credible, probative 
medical evidence that the veteran's abdominal complaints are 
not related to his scar.  The veteran's assertion or belief 
that they are related to the scar is a laypersons medical 
opinion on a matter beyond his competence; medical opinions 
are acceptable evidence only if from a medical expert.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).

A January 2001 VA examiner only noted the presence of an 
abdominal scar without further comment, and he identified the 
wrong side of the abdomen.  This report is without value as 
evidence in this appeal.

An October 2004 VA examiner measured the scar as 2 inches by 
3 millimeters in area.  Converting inches (1 inch = 2.54 cm) 
and millimeters 1 mm = 0.1 cm- to centimeters, the dimensions 
are 5.08 cm x 0.3 cm.  The area is 1.524 square cm (5.08 x 
0.3 = 1.524).  The examiner found the scar was superficial, 
not painful, smooth, stable, without loss of subcutaneous 
tissue, not ulcerated, not adherent to underlying tissue or 
otherwise interfering with any other bodily part, organ, or 
function.

The rating criteria for scars changed during the pendency of 
the instant claim.  See 67 Fed. Reg. 49560 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2004) (effective Aug. 30, 
2002).  The older criteria provided for rating scars as 
disfiguring of the head, face, or neck; as burns; as 
superficial, poorly nourished, and having repeated 
ulceration; as superficial, tender and painful on objective 
demonstration; or other, rated for limitation of function of 
the body part affected.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805 (2002).  At no time from the effective 
date of service connection to the present has the veteran 
displayed any criterion at of a compensable scar under any of 
the criteria in effect during that time.

As of the effective date of the amendment of the rating 
criteria for scars, scars have been rated for disfigurement 
of the head, face, or neck; other than head, face, or neck, 
that are deep or cause limited motion; scars, other than 
head, face, or neck, that are superficial and that do not 
cause limitation of motion, with the rating based on the area 
of the scar in square inches or centimeters; superficial, 
unstable; superficial, painful on examination; or other, 
rated on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7800 to 7805 (2004).  Nine 
hundred twenty-nine (929) square centimeters is the smallest 
compensable superficial scar.  38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2004).  The veteran's scar is slightly larger than 
1/1000th the compensable size.  The scar is without any other 
criterion of a compensable rating.

In sum, the clear preponderance of the evidence is that the 
veteran's scar is correctly rated as noncompensable, and it 
has been correctly so rated since the effective date of 
service connection.

Finally, in a letter of March 2004, VA discharged its 
obligation under the Veterans Claims Assistance Act of 2000 
(VCAA) to notify the veteran of the information and evidence 
necessary to substantiate his claim and of his and VA's 
respective obligations to produce or obtain such information 
and evidence.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  This notice unavoidably post-
dated the initial adjudication of the rating of his scar, 
because that rating pre-dated the VCAA.  However, the 
veteran's failure to produce any additional evidence in 
response to the March 2004 notice is persuasive that there 
was no more evidence to be had, and the Board does not 
prejudice the veteran's claim to reach the merits without 
voiding the initial rating and ordering readjudication from 
the beginning.

VA obtained all evidence of which it had notice, examined the 
veteran multiple times, including recently, to ensure 
contemporaneous information responsive to changes in the 
rating criteria.  VA did not fail to obtain any evidence.  VA 
has discharged its duty to assist the veteran to obtain 
evidence in his case.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).


ORDER

A compensable initial rating for a scar from excision of a 
lipoma, left abdominal wall is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


